Case: 17-40623      Document: 00514475126         Page: 1    Date Filed: 05/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 17-40623                           May 16, 2018
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL ANTONIO RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-62-1


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Miguel Antonio Ramos appeals his sentence arising from his conviction
for tampering with a witness in violation of 18 U.S.C. § 1512(b)(3). Ramos
challenges the district court’s application of two enhancements under U.S.S.G.
§ 2J1.2. The indictment alleged that Ramos tampered with a witness during
an investigation into whether he violated the terms of his supervised release
by assaulting V.M.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40623     Document: 00514475126      Page: 2    Date Filed: 05/16/2018


                                  No. 17-40623

      We review the district court’s interpretation of the Sentencing
Guidelines de novo and its factual findings for clear error. United States v.
Stanford, 823 F.3d 814, 843 (5th Cir.), cert. denied, 137 S. Ct. 453 (2016). If
the district court’s finding is plausible in light of the entire record, there is no
clear error. United States v. Serfass, 684 F.3d 548, 550 (5th Cir. 2012).
      Ramos urges that the district court erred in applying the § 2J1.2(b)(1)(B)
eight-level enhancement because the offense involved threatening to cause
physical injury in order to obstruct the administration of justice. He argues
the threats and communication relied upon by the probation officer related to
his fears over V.M.’s infidelity and were not an attempt to obstruct the
investigation.
      While in jail on the assault charge, Ramos consistently instructed V.M.
not to cooperate with the probation officer and also made threats of violence
against her.     Because the finding that Ramos threatened physical injury
against V.M. in order to obstruct the administration of justice was plausible in
light of the record as a whole, the district court did not clearly err in applying
the enhancement. See Serfass, 684 F.3d at 550.
      In addition, Ramos argues that the district court erred in its application
of the § 2J1.2(b)(2) three-level enhancement because the offense resulted in the
substantial interference with the administration of justice. He alleges the
delay relied upon by the Government in support of the enhancement was
merely the time it took for the Government to prepare and file the instant
charge against Ramos. He also argues that the number of hours spent by the
probation officer in reviewing the recorded phone conversations should not be
considered substantial interference because that task occurred within the
course of the investigation for the instant charge.




                                         2
    Case: 17-40623    Document: 00514475126     Page: 3   Date Filed: 05/16/2018


                                 No. 17-40623

      The record supports a finding that Ramos’s instructions to V.M. resulted
in two-month delay in the probation officer’s ability to file the original and
superseding revocation petitions.    The presentence report stated, and the
probation officer confirmed, that he spent at least 90 hours reviewing recorded
phone conversations to determine whether Ramos had tampered with a
witness and obstructed the investigation by threatening V.M. not to cooperate
with it. Ramos’s argument that the review of the phone calls would have
occurred during the normal course of the investigation ignores that his threats
against V.M. obstructed the separate investigation into the supervised release
violation. Because the finding was plausible in light of the record as a whole,
the district court did not clearly err in applying the enhancement. See Serfass,
684 F.3d at 550; United States v. Harrington, 82 F.3d 83, 87 (5th Cir. 1996).
      AFFIRMED.




                                       3